    Case: 4:20-cr-00376-AGF Doc. #: 23 Filed: 01/13/21 Page: 1 of 2 PageID #: 92


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
UNITED STATES OF AMERICA,                        )
                                                 )
           Plaintiff,                            )
                                                 )
    v.                                           )        No. 4:20-CR-00376-AGF
                                                 )
CHRISTEN DIANE SCHULTE,                          )
                                                 )
           Defendant.                            )
                                                 )
                                              ORDER

         This matter came before the Court on this date for a hearing on Defendant’s Motion to

Withdraw as Attorney (Doc. No. 20). All parties appeared via video. Defendant was present and

represented by her attorney, Andrew Henderson. The Government was represented by Assistant

United States Attorney Kyle Bateman. At the hearing, a portion of which was held ex parte outside

the hearing of the Government, Defendant and her counsel agreed that their relationship has been

irretrievably broken and Defendant intends to obtain new counsel. The Court will stay the case,

withhold ruling on Defendant’s Motion to Withdraw and extend the deadline for filing objections to

the Presentence Investigation Report for a period of two weeks to allow new counsel to enter and

review the case and let the Court know if additional time is necessary.

         Accordingly,

         IT IS HEREBY ORDERED that all deadlines in this case are stayed for a period of two

weeks, including the time to file objections to the Presentence Investigation Report. Objections to

the Presentence Investigation Report will now be due on or before January 29, 2021. Sentencing

remains scheduled for February 5, 2021 absent the filing of a Motion to Continue filed by new

counsel.
    Case: 4:20-cr-00376-AGF Doc. #: 23 Filed: 01/13/21 Page: 2 of 2 PageID #: 93


       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this Order

directly to Defendant at the address contained in the Preliminary Presentence Investigation Report.

       Dated this 13th day of January, 2021.


                                                   __________________________________
                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE




                                                -2-
